              Case 2:16-cr-00070-MCE Document 72 Filed 09/21/21 Page 1 of 3


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     KULVIR SINGH CHEEMA
6

7

8                                 UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
                                                       Case No.: 2:16-cr-00070-MCE
11
     UNITED STATES OF AMERICA,
12
                    Plaintiff,                         ORDER TO SET SENTENCING
13                                                     HEARING AND PRE-SENTENCE
14   vs.                                               INVESTIGATION REPORT
                                                       DISCLOSURE SCHEDULE
15   KULVIR SINGH CHEEMA,
16
                    Defendant.                         Court:      Hon. Morrison C. England, Jr.
17                                                     Date:       September 23, 2021
                                                       Time:       10:00 a.m.
18

19

20

21

22

23          This matter is presently set for a Status as to Sentencing on September 23, 2021. The

24   parties to this action, Plaintiff United States of America by and through Assistant U.S. Attorney
25   Brian A. Fogerty and Attorney Todd D. Leras on behalf of Defendant Kulvir Cheema, submit
26
     this request to set a Pre-Sentence Investigation Report (PSR) Disclosure Schedule and a
27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
              Case 2:16-cr-00070-MCE Document 72 Filed 09/21/21 Page 2 of 3


1    Judgment and Sentencing Hearing on December 16, 2021.
2
            The assigned probation officer has confirmed her availability on the requested date. The
3
     government, defense counsel, and the probation officer propose to set a PSR disclosure schedule
4
     as follows:
5

6           1. Draft PSR Disclosure Date: November 4, 2021;

7           2. Informal Objections to Draft PSR: November 18, 2021;
8
            3. Final PSR Date: November 24, 2021;
9
            4. Motion for Correction Date: December 2, 2021; and
10
            5. Reply Date: December 9, 2021.
11

12          This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial

13   Act is not required. Assistant U.S. Attorney Brian Fogerty approved of the proposed dates and
14
     authorized Todd D. Leras via email to sign this Stipulation on his behalf.
15
     DATED: September 17, 2021
16                                                By      /s/ Todd D. Leras for
                                                                 BRIAN A. FOGERTY
17
                                                                 Assistant United States Attorney
18
     DATED: September 17, 2021                    By      /s/ Todd D. Leras
19                                                               TODD D. LERAS
                                                                 Attorney for Defendant
20
                                                                 KULVIR SINGH CHEEMA
21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
              Case 2:16-cr-00070-MCE Document 72 Filed 09/21/21 Page 3 of 3


1
                                                ORDER
2
            The Status of Sentencing Hearing for this matter, set for September 23, 2021, is
3
     VACATED. The Judgment and Sentencing Hearing in this matter is SET on December 16,
4
     2021, at 10:00 a.m. The Court ADOPTS the Pre-Sentence Investigation Report Disclosure
5
     Schedule proposed by the parties.
6
            IT IS SO ORDERED.
7

8
            Dated: September 20, 2021
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
